                                                                                            ctenx'
                                                                                              ' ATs oFFl
                                                                                                       cs p.s, nlsm counz
                                                                                                  ch- uorrssvlus,vA
                                                                                                        Izjuso
                     IN 'I'HE w Es'l'EltN DISTRICTCOIJRT OFVIRGIM A                                  Ju( jj ggjj
                                                                                                JU     .D        ,   CLERK
                 '
                     SINESv.KESSLER                                      CASENO.:3:17-cv-00011J
        '            M atthew H eim bach,
                                   Respondent.                                                                          .
'
            ;                                                 /


                                             R ESPO ND EN T 'S M O TIO N TO D ISM ISS                                  '


                     'I'
                       he allegationswithin thelaw suitknown asSINES v K ESSLER againstRespondentHeim bach
                     do nötm eetthelegalstandard ofevidenceorproof,andbecause ofthis,RespondentHeim bach
                     hum bly asksthecourtto dismisstheportion ofthelawsuitpertaining to him.

                     Begirming with the very srstpage ofthe N ATU RE O F TH E A C TIO N there are blanket
.                    allegationsthateitherdo notpertain to RespondentHeimbach,oraretheoppositeofwhat
                     RespondentHeim bach actually did duringthosetwo daysinAugtlstof2017.

                     Beginning with theportion ofthe complaintwhich statesRespondentH eimbach and otherscame
                     toCharlottesvilleGGin ordertoterrorizeitsresidents,commitactsofviolence,andusethetownas
                     abackdrop toshowcaseforthemediaandthenationaneo-nationalistagenda.''Responbent
                     Heimbach wentto Chadottesville to participatein arally w ith one specitk purpose,toprotestthe
                     rem ovalofthe statue ofConfederate GeneralRobertE.Lee âom a Charlottesville city park.

                     RespondentHeimbach had participated in apriorand ppacefulprotestin the snm elocation
                     severalm onthsprior,w ith the exactsam e purpose.                                                     N

                     Ontheaccusation ofRespondentHeimbach and otherstrying to çiusethetown asabackdrop to
                     showcaseforthemediaandthenation aneo-nationalistagenda''SupremeCourtcase Snyderv
    '
                  Phelpsspeakstothisin upholdingtherighttopicketanddemonstrate.
                  TheplaintiffinSnydervPhelpsarguedagainsttheWestboroBaptistChurchbeingallowedto
                  protestGGasaplaform tobring theirmessagetoa broaderaudience.'''I'hecasewasdecidedthyt
                  Gpicketingaddressedmattersofpublicconcern''wasprotected,with JusticeRobertsspecitkally
                  rejectingacivilconspiracyclaim baseduponthesupposed emotionaldistressoftheplaintiffthat
                  wereallegedtohavebeen causedbytheRespondenti.   nthiscaseandstatingGGspeechispowelful.
                  Itcanstirpeopletoaction,pitwethem to tearsofbothjoy andsorrow and-asitdidhere-
                  injlictgreatpain. Onthefactsbeforeus,wccannotreacttothatpainbypunishing thespeaker
                  AsaNationwehavechosenad#erentcourspe- toprotectcvcnhurfulspeechonpublicIbwp
                                                                         '                          zeuç
                  toensurethatAvcdonotst6epublicdebate.'




                Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 1 of 12 Pageid#: 5555

                       .                                                               N
'




      RespondentHeimbach ne    .N.
                                   verintended to,and didnot,terrorizetheresidentsofCharlottesville
                                             .
      w ith hisparticipation in a legally permltted rally.In fact,follow ing the evidence ofa pollfrom
      QuirmipiacUniversity ofVirginiaresidentsthat,GGs7percentopposeremoving Confederate
      monumentsfrom governmentpropertyacrossthestate''itisreasonabletoassumethatthe
      positioninregardstothestattzeofRobertE.Leewasinfactthemajorityopinion oftheresidents
      ofCharlottesville,and thusnoteven a particularly controversialone.
           $
      hdps://-    .nbclz.coe stoa /38slz663/poll-m apgodl -of-virgii a-voters-suppod-leaving-confed
      erate-m onum ents-alone/

      XsperpartthreeoftheNATURE OF THE ACTION 'çr/lczy alsobroughtwiththem
      semi-automadcweapons,pistols,mace,rods,armoö shields,and torches''therearem any
      falsehoods in this declarative statem ent.

      RespondentHeimbach did notbring any weaponsto Charlottesvilleand actively instructed
      m embersofhisorganization and otherstonotbring any weaponsto Charloqesville.

      R espondentH eim bach w asw earing a helm etin Charlottesville,and m em bersofhisorganization
      also had hehnetsandprotective shields,butthiswasforptlrely defensivepurposes.M edia
      repol'tsin thedaysand weekspriorto the eventstated that1aw enforcem enthad been inform ùd
      thatantifascistswoulduseprojectileweaponstoattempttoinjurerallypm icipants.               .
      TheFinalReportoftheindependentreview intotheChadottesvillerally stated GGitwtu suggested
      thatfc#-3Wng counter-protesters,suchasAntfa,would attempttodisruptthecvcpz/usingsoda
      cansjllledwithcementandballoonsorwaterbottleshlledwithpaint,urine,orfuel.''
      Theactivedangerposed torally goersby antifmscistswasconfirmed notonly with video
      evidence,butreported by Hemy RodgersoftheDaily Callerwherehestated on August16th
      2017 thatLGlhe radicalfc.# alsobeganthrowing avariet
                                                         y ofitemsatthewhitesupremqcists,.
                                                                                         such
      asballoonshlledwithurine,paint,orpiecesofconcrete,tz.
                                                          &wellassodacansjllledwith
      concrete,food,andfullwaterbottles.F/lcnthey wcrcoutofitemstothrow theradical/c#
      ,


      wouldsearchthestreetsforanything theycouldhndtothrow''
      he s://dailycaller.coe zol7/o8/l6+o Gl-examples-of-violence-l at-occr ed-by-both-sides-l -c
      harlottesville-video/

      R espondentH eim bach w as struck by a counter-protesterw ith a club.H ad he notbeen w earing a
      helmet,thisattackcouldhavebeen fatalordebilitating.Onthesubjectofselfdefense,the
      VirginiaCourtofAppealshasstatedthat''theamountofforceused todefendonesefmustnotbe
      excessiveand pwx
                     çfbereasonablein relation to theperceived threat.''W hen m ediareportsand
      1aw enforcementa1lweresaying in thelead up to therally in Charlottesvillethattheopposing
      sidewouldattempttoutilizepotentially lethalprojectilesandotherweaponsthepreparation of
      legalselfdefense toolssuch ashelm ets is com m on sense and reasonable and thusthatishow
      RespondentHeim bach prepared forthe event,theoppositeofwhatthelawsuitalleges.




    Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 2 of 12 Pageid#: 5556
  ThecomplaintthenstatesthatG*starting atleastasearly asthebeginningof2017andcontinuing
  throughtoday,f/lcyhavejoinedtogetherforthepurposeofinciting violenceandinstillingfear
  within thecommunity ofcharlottesvlleandbeyond,wherevertheirmessagesarereceived.''This
  statem entisabold-faced lie,basedupontheevidenceofthepoliticalactivity taken by
  RespondentHeimbach throughouthispoliticalcareer.

  TheFinalReportoftheIndependentReview fotmdthatGCCPD oy cersreceivedsome
  informationfrom outsideagenciesandgroups.Forexample,onedetectivespokewith thepolice
  chiefinPikeville,Kentuclc
                          y andanFBIagentinLouisvilletodiscusshow theTraditionalist
  Workerplr@ hadbehavedduringa recenteventinPikeville.r/;cKentucky ol cialsadvised the
  detectivethattheTWP hadarrivedin townearly torcr/èmztheirtzwrlintelligencealwadofthe
  rally.TheFBIagenttold thedetectivethatthe TWP wcNnotSâel tocauseproblems,though
  groups thatm igktshow up to oppose them could.''

  RespondentHeimbach,leading theTraditionalistW orkerParty,hadrecently held an eventi.  n
  PikevilleKenm cky in which severalhundred nationalistsfrom m ultipleorganizationscam e
  togetheratalegally permitted eventand therewasno violenceorarrests.Them essagebroughi
  by R espondentH eim bach ofcom m tm ity orgalzizing,politicalaction,and culturalpride w as
  received by thepeople ofPikeville and the surrounding area,w ithoutany violence orillegal
  activity.

  Thecomplaintaccusesthedefendantsofconspiringwhenjoiningforces,buttheeventlmown as
  Cçcharlottesvil
                le1.0'',therally inPikevilleKentucky,andotherjotnteventsin 2016and2017in1 x
                c
  theleadup to E harlottesville2.0'5were a11peacefulevents.

  A fterCharlottesvillethere wasa severalhundred person nationalistrally in Shelbyville '
  Tennessee in Novemberof2017.Atthiseventtherew eremany participantsofff harlottesville
  2.0''and multipleorganizations,once again itwasapeacefuldem onstration focused only on
  com m unity organizing and explaining the plinciples ofnationalism to m em bers ofthe local
  com m unity.

  RespondentHeim bach and hiscompatdotshaye atrack record both beforeand aRerAugustof
  2017 ofholding peacefulpoliticaldemonstrations,so the accusationsthattherehasbeen a
  çtpurpose ofinciting violence and instilling fear''sim ply doesnothave a link to reality.

  Pointfourofthe complaintstatesGGtheviolence in Charlottesville wc-çno accident.''
  Ftm dam entally R espondentH eim bach agreesw ith thatsentim ent,butthe violence w as due to the
  inaction of1aw enforcem ent. OfficerLisa BestofCPD stated forthe IndependentReview that
  ox cersççwcrcnotgoing togo inandbreakupsghts''becauseastheIndependentReview
  continuedGGRatherthanengagethecrowdanddispersefghts,theCpD plallwtu todeclarethe
  cvczl/unlawfulanddispersethecmwtf''
  The H dependentR eview flatoutadm its thatthe CPD ,instead ofupholfling the law and the
  Constitution to protecttheFreedom ofSpeech and theFreedom ofAssem bly ofpermitholding
  citizens,theirplan w asto stand back and allow violence to break outso they could sim ply cancel



Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 3 of 12 Pageid#: 5557
  theevent.'Thispolicy ofallowipg permitholderstobeattacked by non-perm itholding counter
  demonstratorsinajustitkationtoshutdowntheeventisaclearviolationofthecivildghtsofthe
  attendeesoftheftunitetheltight''rally.
  Asupheldin thertzling ofYatesM United Statesasexplained by JusticeHugo Black AlheFirst
  Amendmentprovidestheonly/cïa#ofsecuritysystem thatcanpreselweah'eegovernment- one
  thatIeavesthewJy wideopenforpeopletofavoz discuss,advocate,orincitecausesand
  doctrineshoweverobnoxiousandantagonisticsuchWewxlnay beto therestofus.''Thefactthat
  thecity ofCharlottesvilleand theCPD had aspecitk and purposefulstrategyto createasituation
  in which they could then declarean tmlawfulassembly andrestrictthefreedom ofspeech ofthe
  attendeesisabreach ofRespondentHeim bach'sFirstAm endm entRights.

   The attendees ofthe Charlottesville dem onstration,RespondentH eim bach included,had a legal
  permitto attendthedem onskation.TheA CLU had foughtforand aFederalJudgehadupheld
  thatpermitto hold said event.The CPD andother1aw enforcem entagenciessim ply satby and
  allowed aheckler'sveto by thecotmterdemonstratorswith bricks,batons,pepperspray,and as
  reporterHenry Rodgersstatedaaçtbattering ram madeoutofplywood and reinforcedwith a
  m etalstep ladden''TheCPD allowed thecotmterdemonstratorsto bring hom em adeweapomy
  along w ith plenty ofm odern day w eapons,to attack the :çu nite the R ight''attendees.

  Liability liesw ith the Charlottesville Police D epartm entand violentcounter-protestersw ho
  soughttouseviolence,intimidation,and illegalmeansto block permitted'protestersfrotn
  enteling theirapprovedrally space.

  Onelook attheeventsin Pikeville,Kentucky,Shelbyville,Tennessee,ordozensofotherrallies
  thatR espondentH eim bach had participated in w ould show thathe and his com rades had zero
  violenceatthese events,theonly requirem entfornoviolenceisthatthepolicem aintain space
  forboth sidesto protest,and ensuring thatthe gpposing sideisnotallowed to bring their
  w eaponsto assaultR espondentH eim bach and others.

  TheIndependentReview concluded forfuture events,Charlottesville should GGDirectattendees
 ./3-0/77securepointsofentryintozoneswithintheeventdedicatedtoparticulargroups,using
  barricadesand :zf/e 'rzonestopromoteseparationbetweenzoneswithintheperimeter''The
  only reason forviolenceon August12th in Charlottesville isbecausethe CPD and cityoffkials
  alloweddisordertoreign:asamethodtodeclaretherally antmlawfulassembly asanln-arotm;
  on theFirstAm endment.

  '
  Fheresearch putfolw ard in thecomplaintisshoddy,creating anarrativewhichputsforward a
  falseim age ofRespondentHeimbach.Point32 ofthecomplaintstatesGGln 2013,H eimbachand
  DefendantMatthew Parrottfounded theneo-NaziTraditionalistYouthAc/w/r/ckawhite
  nationalistgroup thatpromotesaracistinterpretationofchristianity''TheTraditionalistYouth
  N etw ork w asnota Christian organization,letalone one thatttprom otesa racistintem retation of
  Christiarljty.''TheTraditionalistYouthNetworkhadChdstianmembers,atheists,polytheists,
  both Sunniand Shi'iteM uslim s,and Zoromstrians.




Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 4 of 12 Pageid#: 5558
  TheTraditionalistYouthN etwork also wasnotan exclusikely W hite organization,letalonea
  W hitenationalistorganization,having lndigenous individuals and other People ofColoras
  m embers.TheTraditionalistYouth Network believed in comm llnity organizing.among al1
  com munities,andthecomplaintputsforth afalseim age oftheorganization.

  Thecom plaintsttesthatGGHeimbach co-chairstheNationalistFront,an umbrella organization
  ofapproximately fgzcnf.)zwhitesupremacistorganizations.''TlleNationalistFront,whenitwasin
  operation.w mssimply a loosestatementofprinciplesfororganizationsto belong to.

  To haveyourorganization ax liated with theN ationalistFront,the group had to abide.
                                                                                    by the        '
  statem entofprinciplesoftheNationalistFront,theseprinciplesincluded QGlkieneralLeon
  DegrellefamouslysaidthatD ermanracialism meantre-discovering thecreativevaluesoftheir
  tpwarace,re-discovering theirculture.Itwtu asearchforexcellence,anobleideal.National
  Socialistracialism wtzu
                        vnotagainsttheotherraces,itwasforitstpwnrace.Itaimedatdefending
  and improvingitsrace,andwished thata1lotherracesdidthesameforthemselves.'Thisisthe
  foundingprincipleofnationalism,loving andimproving thelivesofourpeoplewhilewanting          '
   each and cverpracetodothesameforthemselvesinthei
               .                                      rownHomeland.
  I'
   VeasmembersoftheNationalistFrontrejectracialsupremacy and racialhatred.lFc
  acknowledgethateachraceisuniqueandhasdferentattributes.Fàf/csomeracesmightbe
  betterIW somecategories,theymightsurpassotherracesinothers.Racialdterencesarea
  biologicalreality andshould berespected.FJIt7/istrue diversity.''

  The AryanN ationalistM liance,apreviousorganization thattheplaintiffsseem to beconfusing
  with theN ationalistFront,hadbeen foundedby theNationalSocialistM ovement,included Ku .
  Kltlx Klan organizationsand skinhead organizationssuch astheAryan TerrorBdgade.

  W hen RespondentHeimbach fotmded theNationalistFront,along with otherorgrmizations,
  groups such asthe K u K lux l
                              K 1K ,the Phineas Priesthood,A ryan Strikeforce,Aryan Terror
  Brigade,andothersupremacistorganizationswerenotallowedtojoin.
  To quote from apdvate letterdated December17th of2016thatRespondentHeim bach sentto
  JoshuaSteever,thethen leaderoftheAryan StrikeForceto explain why they could notbe
  membersoftheNationaltstFront                                                   '
  n*oneoftheprimaryideologicalfoundationsoftheNadonalistFrontisprolnotingourpeople
  andbeing theiradvocate,notpronlotingàcfrclordisrespectofotherethnicgroups.
  OnyourpersonalTwitterfeedtherearemultiplelisdngsthatsay WuckNiggers'      ,showingphotos
  ofseverelk injured ordeformedAfricans,makingjokesaboutkillingBlacks;allofthesearea
  violationoftheNF rlf/e,çontherejection of 'racialsupremacy andracialhatred.'
  The m ostimportanttp
                     -/
                      -vf//tz/ït?pa isthemultiplepostsand comments thatcould easily be
  construed ascallsforviolenceandillegalactivity.ThepurposeoftheNationalistFrontistobea
  legal,peaceful,andpoliticalumbrellaforF/lf/cinterests,topw a voiceto ourpeople.


Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 5 of 12 Pageid#: 5559
  Aswchavewitnessedwith thearrestoftheleadershi  p ofGoldenDawn,massarrestsof
  comradesintheNordicResistanceM ovement,andtherecentbanofNationalActioninthe UK,.
  theSystem issteadily upping itsharassmentandpersecutionofnationalists.Itisimperadvethat
  wc maintain ourselves asa law abiding movement,to maintain themoralhighground and reject
  im agery and rhetoric thatrevolves around illegalJcfjvffy and violence.

  From posts on yourpersonalsocialm edia thatinclude cocked revolverspointed atw ords stating
  f
  zfnf/
      .ywi
         thracemixingscum,makesyouracezafxïngscum 'andfrequentpostsOJ-ASF melnbers
 promotingparamilitary activity and txlfr/g/lfviolence,this becomesa dangerto allmember
  organizationsoftheNationalistFront.
  Inordertoachieveourpoliticalobjectivesand aspiratiqns,wcmustberadicalinourideasand
  solutionstotheproblemsfacingourpeople,butthatrequiresusalltoworkfortheseobjectives
  through legalchannels.''

  lnsidetheN ationalistFrontthisstatem entofprincipleswassimply forpublic consumption,but
  organizations such asthe onespreviously listed w erenotallow ed to be m em bersofthe
  NationalistFrontbecauseW hite suprem acy andviolentrhetol'icwerenottolerated.

  ThecomplaintstatesGGM embersOJTWP voluntarilyjoinedforthecommonpurposeofpromoting
  anti-semitism.''TheTraditionalistWorkerPartyvoltmtarilyjoinedtogetherasaporganizationto
  beatzFEC registeredpoliticalpartythatadvocatedforthebestinterestsofworldngclassW hite
  Amedcansand during the eventin CharlottesvilleRespondentHeimbach and othersvoluntarily
  joinedforthecommonpurposeof,asRespondentHeimbachwrotein aprivateTraditionalist
  W orkerPartyemailpriortotheevent,opposingourAculturalgenocidethroughtheremovalof
  ourmonumentsandjlags.''
  Both in public and private,R espondentH eim bach and the TraditionalistW orkerParty cam e to
  Charlottesvitle for one purpose,to supportthe perm itfiled by Jason K esslerto protestthe
  rem ovaloftheRobertE.Leem em olialin Charlottesville.That,andonly that,wasthe
  m otivating reasonthatRespondentH eimbach cam eto Charlottesville.

  ThecomplaintsmtesthatuMembersoftheFrlv prtpznplcftattenden andfullyparticipatedin the
  eventsin CharlottesvillqonWzfp f.
                                  ç/11 and l2,including by engaging in violence.''Thisisaclear
  falsehood putforwardby theplaintiffsagainstRespondentH eimbach.

  Firstly,RespondentH eim bach and the TraditionalistW orkerParty did notparticipate in the
  August11th t<torch march''on thecampusoftheUniversity ofVirginia.RespondentHeim bach
  specifically instructed m em bersofthe TraditionalistW orkerParty to notattend the August 11th
  eventbecauseitwmsnotaperm ittedrally.RespondentHeimbach and the leadership-ofthe
  TraditionalistW orkerParty were in a private cabin,far aw ay from Charlottesville,when the
  August11th march took place.To claim thattheTraditionalistW orkerParty tfprom pted,
  attended,andfully participated in theeventsin Chadottesvilleon August1lth''ispateptly false.




Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 6 of 12 Pageid#: 5560
      Theclaim thatRespondentH eimbach orhiscompatriotsin theTraditionalistW orkerParty were
      K&engaging in violence''isalso a patently false claim .N eitherR espondentH eim bach nora single
                                                                                          -

      m emberoftheTraditionalistW orkerParty werecharged oreven accused with acrim ein relation
      to the events ofA ugust12th.

      lnsidethesection forthe tiFactsoftheCase''itbecom eseven clearerthatthesupposed evidence
      and caseagainstRespondentHeimbach arebaselessand thusshould resultin dism issalfrom the
      court.

      Onceagain,theiçfacts'',#51,claim thattheTraditionalistW orkerParty participated in thetorch
      m arch;thisisafalsehood.TraditionalistW orkerPartym embersw eretold to notattend saidrally,
      RespondentHeimbach didnotattend,andto theknowledge ofRespondentHeimbach,no TW P
      m em bersw ere atthatevent.

      Point52 oftheçtfacts''statesthattheQçeventwasplanned and intended to indmidate,threaten,
      andharassCharlottesvilleresidentsonthebasisofrace,religion,andethnicit
                                                                           y.''A11ofthe
      evidencepresentedtoafederaljudgeaboutthisdemonstration inalastmin'uteappealtoreinstate
      thepermitfound only thatthe dem onstration existed foronepurpose,to protestthe rem ovalof
      theRobertE.Lee statue,and nothing else.Nothing in theactions,publicsttttem entsorprivate
      statementsby RespondentHeimbach indicateany desireto E<intimidate,threaten,and harass
      Charlottesvilleresideptson thebmsisofrace,religion,and ethniciy ''

      A lookatSupremeCourtcase,SnydervPheèsexplainsthatlanguageandbeliefs,nomatter
      how controversialareprotected speech.To hold apubliceventto discusspublicpolicy is
      protected speech,which aperm itted rally totake aside on theissueofrem oving aConfederate
      m onum entwould slzrely qualify asadiscussion ofpublicpolicy.

      M uch liketheW estboro BaptistChurch in thecasewhich had aproperpermitand did nottry to
      getinto the ftm eralin question,itcan be show n the factthatRespondentH eim bach only w entto
      tltepermitled spaceatEm ancipation Park,hedidnottryto enterthepermitted spaceswhere
'     peacefulcolmterprotestersm arched f' rom Jefferson SchoolAfdcan Am erican HeritageCenterto
      M cGuffey Park,to Congregation Beth Israelwhereeventswerebeingheld,orany otherspace
      owned/rented/orpermitted to those who disagreedwith him .RespondentH eimbach only wentto
      speak on apublic issue in the space where he had a perm itto do so.

      AnotherrelevantSuprem eCourtcasewould be thatofR.A.E'u St.Paul.ln thecomplaintof
      Sines v K essler,the plaintiffs argue thatholding signs and chanting slogans,in publicto a totally
      abandoned park,ata politicaldem onstration such as aBlood and Soil''w hich according to the
      plaintiffsmeansçttheidealizationofaracially defmednationalbody Ctblood'')unifiedwitha
      settlementarea(%oil''lissomehow threatening.
      The case of#.W.F v St.Paulstruck dow n an ordinance thatsaid LGW hoeverplaces onpublic or
      privatepropert
                   y asymbol,object,appellation,characterizationorgram ti,including,butnot
      limited to,a burning crossorNaziswastika,which oneiw/w,sorhasreasonablegm vn#xto
      kaow arousesange6alarm orresentmentin othersonthebasisofrace,co/t??icreen religionor


    Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 7 of 12 Pageid#: 5561
  gendercommitsdisorderlyconductandshallbepfï//y ofamisdemeanon''TheSupremeCourt
  fotm d in a unanim ous decision thatthis ordinance w asunconstim tionalbecause 'bitprohibits
  otherwisepermittedspeechsolely onthebasisofthesubjectsthespeechaddresses.''The
  governmentand the cotu' tscanpotban speech orexpressiveactivity asa form ofspeech because
  itdisapproves and disagreesw ith,
                                  the things thatare being said.

  ThecourtwrotethatthegovemmentcannotGGlicenseonesideofadebatetohghtfreestyle,while
  requiring theothertofollow theM arquisofoueensburyRules.''Anordinancecouldperhapsbe
  crafted toban slogans9om being chanted in Charlottesvilleparks,butitisunconstitutionalfor
  thecity orthiscourtto find harm in oneside ofapublicdiscussion to say RBlood and Soil''but
  thenprotectanti-fascistprotestorsthatm ay chantGtlfillyourlocalN azi.''

  ltisham tisted for the plaintiffs to claim thatsaying slogans thathave zero threatening
  m essaging,sghting words,orcallsfordirectand im m ediateviolencesuch asEûYou willnot
  replaceus''som ehow showsa desireorintentto intimidate thecitizensofCharlottesvill      , e.

  Everything said atthateventisconstimtionally protected jpeech.

  A long listofthe supposed facts againstRespondentH eim bach are based upon the w ords of
  Andrew Anglin and otherdefendants.RespondentHeim bach haslong publicly and privately
  clashed with Andrew Anglin oftheDaily StormeroverM 1:Anglin'sview son Christianity,
  w om en,otherraces,and politicalstrategy.RespondentH eim bach hasalw ays opposed violence,
  racialhatred,orthe view ofW hite suprem acy.

  An exampleoftherejectionofbothpoliticalviolenceandabeliefinW hitesupremacycan be
  folmd in theactionsofRespondentHeimbach following themassacreofinnocentBlackBible
  Study attendees in South Carolina by Dylann Roofin 2015.

  ARertheshooting,RespondentHeimbach traveledathisown expenseto South Carolina to
  purchase a wreqth to 1ay atthe site ofthe m assacre,participated in a candlelightvigilfol;the
  victim s,donated m oney to acollection forthevictim sand theirfam ilies,and attended arally
  hosted by theNation ofIslam and otherBlack comm unity r oups.

  AnA BC newsarticlefrom June 231-d 2015 thatinterviewed RespondentH eimbach quoted him
  assayingheGGcondemnstherampagethatA lannRoof 21,carriedoutatthehistoricEmanuel
  AhicanMethodistEpiscopalChurchA rle17,whenRoofwalked intoaBibleu
                                                                 ç/zl#J?group and
  shotand /d#c# ninepeople.Heimbaèh said he believes innocentpeopleshould neverbetargeted
  as a wcy to advance the white separatistm essage.

  ''
   M y-/3rà'
           /gutreacdon when1heard abouttheshooting wtzl.'Uh no,'becausethere isno
  circumstancewherefckjng thelivesofcivilians,innocentwomenand children,that% never(:)& ''
  H eim bach said. ''
                    7'
                     /'.
                       çvczy ilnportantto show thatthe w hite separatists com m unity does not
  believe in using terrorism againqtcivilians.''

  RespondentHeimbach haspublicly and privately opposed politicalviolence,asalso shown in
  sectionsofthebookEvelything Jb/zLove JFW BurnbyNotwegianjoum alistVegasTenold,


Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 8 of 12 Pageid#: 5562
           '                                                       1                               .
''                                                             ,            .




            whereon page79 RespondentHeimbach isquoted assayingto anotherW hitenationalist
            aviolentresistance doesn '
                                     twtvll''On page 130 ofthe sam ebook,RespondentH eim bach is
            fluotedassayingç;holencedoesn?work.l#'
                                                 cknow this.Yiolencedoesn?createconverts.''
            RespondentHeimbach hasalong track record in publicandpdvateofcondemning violence asa
            politicalstrategy and thustlteclaim by theplaintiffsthathe engaged in conspiracy to comm it
            violenceisabsttrd.                                                                                     -

            The complaintsttesthatdefendantsincluding RespondentH eimbach GGallagreed and
            cookdinatedwithandamong eachothertoplan,organize,promote,and com'mittheunlawful
            actsthatinjuredPlaintp andcountlessothersin Charlottesville.''Besidestheprovablefact
            thatthisdidn'thappen,thisclaim mustbefurtherexam ined.                                                     -

            In orderforRespondentHeimbach to conspirewith hisfellow defendants,he flrstwould have
            needed an open line ofcommtm ication with them and been involved in theplanning oftheevent.

            W llileaTraditionalistW orkerParty chatwascreatedin theoftk ialorganizing group on Discord,
            itw asn'tused by RespondentH eim bach or others in the lead up to the event.R espondent
            Heimbach wasbarely on speakingterm swith som edefendantssuch asJason Kessler,andhad no
            communication with m any otherssuch asthevariousKu Klux Klan and militia organizations
            nam ed in thiscom plaint.

            Fact71ofthecomplaintclaimsGvndividualDefendants,includingHeimbach,Parrott,finfwcf/,
            anàRay wcrcallpartic+antsonDiscorn andparticipatedin thedirection,planning,and
            inciting tfunlawfulandviolentactsthroughDiscord.n'W hileRespondentHeimbachwas
            involved in thatD iscord chatand had initially participated in it,RespondentH eim bach w ithdrew
            f'
             rom açtive participation before therally.

            A IIofthe planning for the eventin term s ofhousing,kansportation from the staging area to the
            park,and others;did notindudeRespondentHeimbach ofhisown choice.

            RespondentHeim bach and theTraditionalistW orkerParty developed theirown plan forthe
            event,ignoling E1iM osley,ltichard Spencer,and others;and parked theirvehiclesin aseparate
            location nextdoorto the CPD station nearby.RespondentH eim bach did notparticipate in the          .
            multi-organizationcallsfororjanizationjustpriortotheeventbecauseRespondentHeimbach
            did notlknow m any ofthe organizersand didnothavefaith in theirorganizing ability orpolitical
            insight.

            RespondentHeim bach and otherm em bersoftheTraditionalistW orkerxparty notified CPD and
            otherpoliceagenciesofwherethey Would beparkidg,received permission,andplanned to
            attend therally forthe specificpurposeofsupportingthecontinued placem entofthem onllment,
            nothing m ore.

            Fad 93claimsG*
                         lL
                          lefendantstooknostepstopreventany violence''whichisalie.Respondent
               H eim bach and the TraditionalistW orkerParty did notbring w eaponsto the event,which when



          Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 9 of 12 Pageid#: 5563
     .'
  both sidesoftherally were comingheavily arm ed,wasa stark difference âom organizationson
  the tt eft''such msR edneck R evoltand on the tçltight''such asm ilitias,thatpatrolled the skeets
  ofCharlottesvillewith sem i-autom aticriflesand handgtms.

  RespondentH eimbach repeatedly called forattendeesto actin alegalway,notto initiateany
  violence,>nd ifattacked;usethebarem inimum offorceto protectlifeand physicalsafety,
  which isthelaw.

  RespondentHeimbach notified CPD and other1aw enforcementinvolved in Charlottesvilleof
  theparking plansand anivaltim eofhim selfandtheTraditionalistW orkerPartyin orderto
  attemptto coordinatea seamlessandpeacefulentranceinto thepark forthepermitted
  dem onstration.

  W hentheunlawfulassembly wasdeclared,RespondentHeim bach organized m embersofthe
  TraditionalistW orkerParty to im mediately leave thepark in orderto preventviolenceor
  conflict,fully following theordersoflaw enforcem ent.

  Fact185claimsGD efendantHeimbachpzf#cffthegmlf
                                               o wearing ablackcombathelmet''which
  isalie,kespondentHeimbachwaswearinganon-ballisticofftheshelfmotorcyclehelmet.

  Fact187claimsGGM arching downJeffersonStreet,Defendantsandco-conspiratorspassedthe
  synagoguewhereplaintp JaneDoe1,JaneDoe2,JaneDoe3andpearcearemembers.''This
  claim ofconspiracy hasnothing to do with RespondentHeimbach becausehe and theother
  m embersoftheTraditionalistW orkerPartytook adifferentrouteto thepark,from thepolice
  station and courthouseparking 1otto thepark,ensuring neitherRespondentHeimbach northe
  TraditionalistW orkerPatïy had anything to do w ith any alleged intim idation ofJew ish persons
  ortheirhouseofworship in Charlottesville.

  Claim sinvolving PlaintiffW ispelw ey also do notapply to R espondentH eim bach,asthe
  com plaintindicatesthat PlaintiffW ispelwey andtheotherclçrgy m emberswerenotatthepark
  by thetim eRespondentHeimbach and theTraditionalistW orkerParty arrived.How ever,a
  Russian Orthodox priestwho wasin supportoftheRobeg E.Leem onum entw ith Respondent
  Heimbach wasviciously assaultedby counter-protestorsandneeded medicaltreâtmentfollowing
  the rally.

  Claim 198statesinAsf/lcy hadplannediDefendantsusedtheirshieldsandrtv.çtoplow through
  peopleand kaoc/cthem over''Firstofall,RespondentHeimbach hadplanned to attend alegal,
  perm itted,and peacefulpoliticalrally.Second ofall,Resptm dentH eim bach can be seen in video
  slmedbyreporterFordFischerapdothers,afterbeingassaultedbycounterdemonstrators,
  walking up thestepsoutside ofEm aùcipation Parkw ithoutexchanging any blowswith counter
  demonstrators.Therewasno violenceby RespondentHeimbach to reach hisspotinthepark,
  w here he stayed untilthe unlaw fulassem bly w msdeclared.

  Fortherem ainderofthecom plaint,RespondentHeimbach isn'teven ùw olved.Aûerleaving the
  park underorders9om police,RespondentH eim bach w alked to M ctntire Park and directed



Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 10 of 12 Pageid#: 5564
  membersoftheTraditionalistW orkerParty to return to theirvehiclesand leavethecity,in order
  to be in com pliance w ith the orderby the Governor.

  By thetim ethesituation involving Jnm esFieldsoccured,RespondentHeim bach wasback in his
  rentedcabinandwasactivelyprovidingflrstaidto injlzredmembersoftheTraditionalistW orker
  Party.          '                                                 '

  In conclusion,thecomplaintagainstRespondentHeimbach isfactually incùrrectin many places,
  hyperbolic,and doesnotmeetthelegalsGndard to allow thiscaseto continueagainstllim .There
  wasno conspiracy,andRespondentHeimbach isinnocentofallallegationsagainsthim .

  ThislawsuitispoliticallymotivatedandwasfiledagainstRespondentHeimbach asakneejerk
  reaction to ltispolitics as an ardentN ationalSocialist,notbecause ofany actionshe took or
  ordered.Thereisno evidencethatRespondentH eimbach did anythingbutattem ptto attend a
  legalrally organizedby others,workedtokeep himselfand otherssafewhilefollowing the1aw
  andm inim izing violence on allsides,and then leR Charlottesvillewhen the orderby the
  Governorand 1aw enforcem entwasgiven.

  To continuethissuitagainstRespondentHeimbach would simply be continuing a show trial
  based on rich andpowerfullawyerswho in theirown wordson thew ebsiteofIntegrity Firstfor
  America,areGGdedicated toholding thoseaccountablew/lothreatenlongstandingprinciplesof
  ourdemocracy- including ourcolfn/ryàcommitmenttocivilrightsandequaljustice.''
   SimplybecauseRespondentHeimbachrejectsthesupposedKfsocialvalues''oftheplaintiffsand
  theirattorneys,thatdoesn'tm ean hecom mitted any actsthatinfringed upon theplaintiffscivil
  rights in any w ay.W hen evaluated,R espondentH eim bach w asn'teven atorinvolved in m ostof
  thealleged eventsandplanning sessionswhere thisalleged conspiracy washatched,and
  evidenceproveshedidnothingto harm theplaintiffs.

   An articleon theJewish Telep aphicAgency from Jtme 17ofthisyearhad opposing counsel
  RobertaKaplansttingGnonepointofthiscaseistomakeitcleartoanyoneconsideringthis,#'
  youdothat,therewillbevcry largejudgmentsagainstyou thatwillfollowyoutln/ïlthey are
  pai4 ''shesaid,notingthatitisunlikelyplaintp willbeabletocollect,inpartbecausesomeof
  thedefendantsareinhiding and' othersarebroke.''Thisisanattemptto dl1illfreespeechinthe
   United Statesbecausetheplaintiffsand opposing cotmseldo notliketheN ationalSocialistviews
   ofRespondentHeim bach and thevaryingviewsofhisco-defendants.

  Courtcmsessuch asNationalSocialistJkrf.pofAmericav.nllageofskokiemakeitclearthatit
  isnotillegalforN ationalSocialiststo speak theirminds,promotethe ideology ofNational
  Socialism in public,orhold a public dem onstration in an areaw here there m ightbe a strong
  response from mem bersofthelocalpopulace.

   The case ofEdwards v.South Carolina in w hich civilrights organizersw ere arrested forhaving a
   demonstration,itwasdecidedthataStatemaynotGGmakecriminalthepeacefulexpressionof
   unpopular Wcwy.''n ere is every indication thatRespondentHeim bach acted peacefully,not%ing



Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 11 of 12 Pageid#: 5565
  inthecom plaintaccuseshirh ofparticipating in orordering any violence,in which hisFirst
  Am endm entdghts,evcn ifhe expressed an unpopular opinion,should be protected.

  Ifthislawsuitisableto continueagainstRespondentHeimbach,itwillbegoing againstsettled
  case1aw inrelationtothcFirstAmendmentandpublicdemonstrations.lnthespidtofjujtice,
  thiscase should bedism issed.

  RespondeniHeimbach humbly asksthecourt,in evaluation ofthisevidence,to dism issthecase
  againsthim .



                              C ERTIH CATE O F SERV ICE

         IHEREBY CERTIFY thata tl'ue and correctcopy of the foregoing M otion to Dismiss
  hasbeen furnished to the Law Om cesofM ichaelBloch,350 Fifth Avenue ISuite:7110New
  York,New York 10118,this8111day ofJu1y,2019.
                                                           :   .




                                                          M atthew Heimbach




Case 3:17-cv-00072-NKM-JCH Document 520 Filed 07/11/19 Page 12 of 12 Pageid#: 5566
